Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
5/10/21.
The Information Disclosure Statement (IDS) filed on 3/19/21 is considered.

	Response to Amendment
3.	This office action is in response to Amendment filed on 5/10/21.
Claims 1, 11, 14 and 15 are amended. 
Claims 2-3 are canceled.
4.	Claims 1 and 4-16 are pending.
Allowable Subject Matter
5.	Claims 1 and 4-16 are allowed.
6.	Claims 1 and 4-16 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a method and a voltage differential sense amplifier circuit for a semiconductor memory circuit, comprising: a first plurality of transistors and second pluralities of transistors; a first bias control circuit and second bias control circuit to bias the first plurality of transistors and the second plurality of 
Prior art especially did not discloses the limitations of wherein the first bias control circuit includes a first biasing transistor in a diode configuration in which a source and a body terminal of the first biasing transistor are both directly connected to a supply voltage, and a drain and a gate of the first biasing transistor are both directly connected to the body terminals of each of the first plurality of transistors without also being connected to ground; wherein the second bias control circuit includes a second biasing transistor in a diode configuration in which a source and a body terminal of the second biasing transistor are both directly connected to ground, and a drain and a gate of the second biasing transistor are both directly connected to the body terminals of each of the second plurality of transistors without also being connected to the supply voltage.




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/CONNIE C YOHA/Primary Examiner, Art Unit 2825